Name: 2008/840/EC: Commission Decision of 7Ã November 2008 on emergency measures to prevent the introduction into and the spread within the Community of Anoplophora chinensis (Forster) (notified under document number C(2008) 6631)
 Type: Decision
 Subject Matter: environmental policy;  agricultural policy;  international trade;  natural environment;  agricultural activity
 Date Published: 2008-11-11

 11.11.2008 EN Official Journal of the European Union L 300/36 COMMISSION DECISION of 7 November 2008 on emergency measures to prevent the introduction into and the spread within the Community of Anoplophora chinensis (Forster) (notified under document number C(2008) 6631) (2008/840/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the third sentence of Article 16(3) thereof, Whereas: (1) In Section I of Part A of Annex I to Directive 2000/29/EC, Anoplophora malasiaca (Forster) and Anoplophora chinensis (Thomson) are listed. Recent studies have found that those two denominations cover in fact one single species of harmful organism. For the purposes of this Decision it is therefore appropriate to use the single revised scientific denomination Anoplophora chinensis (Forster) to designate what is listed in that Annex as Anoplophora malasiaca (Forster) and Anoplophora chinensis (Thomson). (2) Under Directive 2000/29/EC, where a Member State considers that there is a danger of introduction into or spread within its territory of a harmful organism whether or not listed in Annexes I or II to that Directive, it may temporarily take any additional measures necessary to protect itself from that danger. (3) As a result of the presence of Anoplophora chinensis (Forster) on various host plants in the region of Lombardy, Italy informed the Commission and the other Member States on 23 November 2007 that it had adopted additional measures on 9 November 2007 to prevent the further introduction into and spread within its territory of that organism. (4) As a result of findings of Anoplophora chinensis (Forster) on various host plants in the Netherlands, the Commission and other Member States were informed on 21 January 2008 of the measures taken to eradicate that organism in the Netherlands. (5) Anoplophora chinensis (Forster) has been recently intercepted on many consignments of plants for planting of Acer spp. originating in third countries. At present, there are no special requirements in relation to this harmful organism for plants of Acer spp., nor for other plants which are amongst the most susceptible hosts plants, originating in third countries or in the Community. (6) A pest risk analysis on Anoplophora chinensis (Forster) was released in 2008 by the Netherlands, which concluded that there is a very high probability of establishment of the organism in the Community and a high potential of economic damage to several host plants. (7) It is therefore necessary to take emergency measures against the introduction into and spread within the Community of Anoplophora chinensis (Forster). The measures should apply to a list of plants of any origin, the specified plants, known to be hosts of Anoplophora chinensis (Forster) and which present the highest risk of being infested. (8) Measures should be defined for the import of the specified plants as regards their production in third countries and inspections at entry into the Community. Measures should also be defined for the production, movement and control of the specified plants originating in areas in the Community where the presence of Anoplophora chinensis (Forster) is confirmed. (9) Detailed measures should be laid down in areas in the Community where the presence of Anoplophora chinensis (Forster) is confirmed, i.e. the infested zones. In those zones, appropriate measures to eradicate the organism and intensive monitoring of its presence should be applied. In the areas surrounding such areas, i.e. the buffer zones, intensive monitoring for the presence of the organism should take place. In case of the first detection of the organism in an area in the Community, the size of the relevant buffer zone might be reduced to reflect better the more limited risk of spreading. (10) A survey to check for the presence or continued absence of Anoplophora chinensis (Forster) should be carried out on host plants in all Member States. (11) It is appropriate that the measures be reviewed by 31 May 2009 taking into account the availability, after one growing season, of the results of the official surveys and examinations by Member States of specified plants imported and being moved within the Community under the emergency measures. (12) Member States should, if necessary, adapt their legislation in order to comply with this Decision. (13) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Definitions For the purpose of this Decision, the following definitions shall apply: (a) specified plants means plants for planting, other than seeds, of Acer spp., Aesculus hippocastanum, Alnus spp., Betula spp., Carpinus spp., Citrus spp., Corylus spp., Cotoneaster spp., Fagus spp., Lagerstroemia spp., Malus spp., Platanus spp., Populus spp., Prunus spp., Pyrus spp., Salix spp., and Ulmus spp.; (b) place of production means the place of production as defined in the FAO International Standard for Phytosanitary Measures No 5 (2). Article 2 Import of the specified plants Specified plants imported from third countries where Anoplophora chinensis (Forster) is known to be present, may only be introduced into the Community if: (a) they comply with the specific import requirements in point (1) of Section I of Annex I; (b) without prejudice to Article 13a(1) of Directive 2000/29/EC, on entry into the Community they are inspected by the responsible official body in accordance with point (2) of Section I of Annex I to this Decision for the presence of Anoplophora chinensis (Forster), and no signs of that organism have been found. Article 3 Movement of specified plants within the Community Specified plants originating in demarcated areas within the Community established in accordance with Article 5 may be moved within the Community only if they meet the conditions set out in point (1) of Section II of Annex I. Specified plants imported in accordance with Article 2 from third countries where Anoplophora chinensis (Forster) is known to be present, may be moved within the Community only if they meet the conditions set out in point (2) of Section II of Annex I. Article 4 Surveys Member States shall conduct official annual surveys for the presence of Anoplophora chinensis (Forster) and for the evidence of infestation by that organism on host plants in their territory. Without prejudice to Article 16(1) of Directive 2000/29/EC, the results of those surveys, together with the list and delimitation of demarcated areas referred to in Article 5 of this Decision, shall be notified to the Commission and to the other Member States by 30 April of each year. Article 5 Demarcated areas When the results of the surveys referred to in Article 4 confirm the presence of Anoplophora chinensis (Forster) in an area, or there is evidence of the presence of that organism by other means, Member States shall define demarcated areas, which shall consist of infested zone and of buffer zone, in accordance with Section 1 of Annex II. The Member States shall take official measures in the demarcated areas as laid down in Section 2 of Annex II. Article 6 Compliance Member States shall take all measures to comply with this Decision and, if necessary, amend the measures which they have adopted to protect themselves against the introduction and spread of Anoplophora chinensis (Forster) in such a manner that those measures comply with this Decision. They shall immediately inform the Commission of those measures. Article 7 Review This Decision shall be reviewed by 31 May 2009 at the latest. Article 8 Addressees This Decision is addressed to the Member States. Done at Brussels, 7 November 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Glossary of Phytosanitary Terms  Reference Standard ISPM No 5 by the Secretariat of the International Plant Protection Convention, Rome. ANNEX I EMERGENCY MEASURES REFERRED TO IN ARTICLES 2 AND 3 I. Specific import requirements (1) Without prejudice to the provisions listed in Annex III, Part A(9, 16, 18) and Annex IV, Part A(I)(14, 15, 17, 18, 19.2, 20, 22.1, 22.2, 23.1, 23.2, 32.1, 32.3, 33, 34, 36.1, 39, 40, 43, 44, 46) to Directive 2000/29/EC, specified plants originating in third countries where Anoplophora chinensis (Forster) is known to be present shall be accompanied by a certificate as referred to in Article 13(1) of that Directive which states under the rubric Additional declaration that: (a) the plants have been grown throughout their life in a place of production situated in a pest-free area established by the national plant protection organisation in the country of origin in accordance with relevant International Standards for Phytosanitary Measures. The name of the pest-free area shall be mentioned under the rubric place of origin; or (b) the plants have been grown, during a period of at least two years prior to export, in a place of production established as free from Anoplophora chinensis (Forster) in accordance with International Standards for Phytosanitary Measures: (i) which is registered and supervised by the national plant protection organisation in the country of origin; and (ii) which has been subjected annually to two official inspections for any signs of Anoplophora chinensis (Forster) carried out at appropriate times and no signs of the organism have been found; and (iii) where the plants have been grown in a site:  with complete physical protection against the introduction of Anoplophora chinensis (Forster); or  with the application of appropriate preventive treatments and surrounded by a buffer zone with a radius of at least two km where official surveys for the presence or signs of Anoplophora chinensis (Forster) are carried out annually at appropriate times. In case signs of Anoplophora chinensis (Forster) are found, eradication measures are immediately taken to restore the pest freedom of the buffer zone; and (iv) where immediately prior to export consignments of the plants have been officially subjected to a meticulous inspection for the presence of Anoplophora chinensis (Forster), in particular in roots and stems of the plants. Where appropriate, this inspection should include destructive sampling. (2) Specified plants imported in accordance with point (1) shall be meticulously inspected at the point of entry or the place of destination established in accordance with Commission Directive 2004/103/EC (1). Inspection methods applied shall ensure the detection of any signs of Anoplophora chinensis (Forster), in particular in roots and stems of the plants. Where appropriate, this inspection should include destructive sampling. II. Conditions for movement (1) Specified plants originating in demarcated areas within the Community may be moved within the Community only if they are accompanied by a plant passport prepared and issued in accordance with Commission Directive 92/105/EEC (2) and have been grown during a period of at least two years prior to movement in a place of production: (i) which is registered according to Commission Directive 92/90/EEC (3); and (ii) which has been subjected annually to two official meticulous inspections for any signs of Anoplophora chinensis (Forster) carried out at appropriate times and no signs of the organism have been found; where appropriate, this inspection should include destructive sampling; and (iii) where the plants were placed in a site:  with complete physical protection against the introduction of Anoplophora chinensis (Forster); or  with the application of appropriate preventive treatments and surrounded by a buffer zone with a radius of at least two km beyond the boundary of the infested zone where official surveys for the presence or signs of Anoplophora chinensis (Forster) are carried out annually at appropriate times. In case signs of Anoplophora chinensis (Forster) are found, eradication measures are immediately taken to restore the pest freedom of the buffer zone. (2) Specified plants imported from third countries where Anoplophora chinensis (Forster) is known to be present in accordance with Section I may be moved within the Community only if they are accompanied by the plant passport referred to in point (1). (1) OJ L 313, 12.10.2004, p. 16. (2) OJ L 4, 8.1.1993, p. 22. (3) OJ L 344, 26.11.1992, p. 38. ANNEX II EMERGENCY MEASURES REFERRED TO IN ARTICLE 5 1. Establishment of demarcated areas (a) The demarcated areas referred to in Article 5 shall consist of the following parts: (i) an infested zone which is the zone where the presence of Anoplophora chinensis (Forster) has been confirmed, and which includes all plants showing symptoms caused by Anoplophora chinensis (Forster) and, where appropriate, all plants belonging to the same lot at the time of planting, (ii) a buffer zone with a radius of at least two km beyond the boundary of the infested zone. (b) The exact delimitation of the zones referred to in point (a) shall be based on sound scientific principles, the biology of Anoplophora chinensis (Forster), the level of infestation, the particular distribution of the specified plants in the area concerned and evidence of establishment of the harmful organism. In case of the first detection of the organism in an area, and following a delimiting survey, the radius of the buffer zone may be reduced to not less than one km beyond the boundary of the infested zone. (c) If the presence of Anoplophora chinensis (Forster) is confirmed outside the infested zone, the delimitation of the demarcated areas shall be changed accordingly, or eradication measures are taken immediately to restore the pest freedom of the buffer zone. (d) If, based on the annual surveys referred to in point 2(b), Anoplophora chinensis (Forster) is not detected in a demarcated area for a period of four years, this demarcation shall be withdrawn and the measures referred to in point 2 shall no longer apply. 2. Measures in demarcated areas The official measures referred to in Article 5 to be taken in the demarcated areas, shall include at least the following: (a) in the infested zone, appropriate measures aiming at eradicating Anoplophora chinensis (Forster), including the felling and destruction of infested plants and plants with signs of Anoplophora chinensis (Forster), including the roots, annually before 30 April; (b) in the infested zone and the buffer zone, intensive monitoring for the presence of Anoplophora chinensis (Forster) by inspections carried out annually on host plants of the organism at appropriate times.